***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           ALEXIS SANTOS v. COMMISSIONER
                   OF CORRECTION
                      (AC 40427)
                      Lavine, Sheldon and Bishop, Js.

                                  Syllabus

The petitioner, who had been convicted of, inter alia, sexual assault in the
   first degree and risk of injury to a child, sought a writ of habeas corpus,
   claiming that his trial counsel had rendered ineffective assistance by
   failing to retain an expert witness to assist in his defense and by failing
   to present the testimony of certain fact witnesses. The habeas court
   rendered judgment denying the petition, concluding, inter alia, that the
   petitioner had failed to prove that his trial counsel’s representation of
   him was deficient or that he was prejudiced by any aspect of her allegedly
   deficient performance. Thereafter, the habeas court granted the petition
   for certification to appeal, and the petitioner appealed to this court.
   Held that the judgment of the habeas court denying the petition for a
   writ of habeas corpus was affirmed; the habeas court having thoroughly
   addressed the arguments raised in this appeal, this court adopted the
   habeas court’s well reasoned decision as a statement of the facts and
   the applicable law on the issues.
      Argued September 25—officially released November 13, 2018

                            Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Oliver, J.; judgment
denying the petition, from which the petitioner, on the
granting of certification, appealed to this court.
Affirmed.
  James E. Mortimer, assigned counsel, for the appel-
lant (petitioner).
   Linda F. Currie-Zeffiro, assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Eva B. Lenczewski, supervisory assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Alexis Santos, appeals
from the judgment of the habeas court denying his
petition for a writ of habeas corpus. On appeal, the
petitioner claims that the habeas court improperly con-
cluded that his trial counsel did not provide ineffective
assistance by failing to retain an expert witness to assist
in his defense and by failing to present the testimony
of certain fact witnesses. We affirm the judgment of
the habeas court.
   The following procedural history, as set forth by the
habeas court, is relevant to this appeal. ‘‘On September
24, 2012, in the Waterbury judicial district, in the matter
of State v. Santos, Docket No. CR-11-401131, following
a jury trial, the petitioner was convicted of four counts
of sexual assault in the first degree in violation of Gen-
eral Statutes § 53a-70 (a) (2), four counts of risk of
injury to a child in violation of General Statutes § 53-
21 (a) (2) and one count of risk of injury to a child in
violation of § 53-21 (a) (1). In docket number CR-11-
402391, the petitioner was convicted of one count of
sexual assault in the first degree, one count of risk of
injury to a child in violation of § 53-21 (a) (2), one count
of risk of injury to a child in violation of § 53-21 (a) (1)
and one count of sexual assault in the fourth degree in
violation of General Statutes § 53a-73a (a) (1) (A). On
November 30, 2012, the trial court, Crawford, J., sen-
tenced the petitioner to a total effective term of twenty
years of incarceration followed by twenty years of spe-
cial parole.’’ This court affirmed the petitioner’s convic-
tion. See State v. Santos, 148 Conn. App. 907, 86 A.3d
1099, cert. denied, 311 Conn. 944, 89 A.3d 351 (2014).
   The petitioner thereafter initiated this matter by the
filing of his petition for a writ of habeas corpus. In his
operative petition, he claimed that his trial counsel,
Tashun Bowden-Lewis, rendered ineffective assistance.
Following an evidentiary hearing, the habeas court
rejected the petitioner’s claims by way of a memoran-
dum of decision filed April 5, 2017. The habeas court
concluded that the petitioner had failed to prove that
Bowden-Lewis’ representation of him was deficient or
that he was prejudiced by any aspect of her allegedly
deficient performance, and thus denied his petition for
a writ of habeas corpus. On April 21, 2017, the habeas
court granted the petitioner’s petition for certification
to appeal.
   On appeal, the petitioner claims that the habeas court
erred in rejecting his claims of ineffective assistance
of counsel. We have examined the record on appeal,
the briefs and arguments of the parties, and conclude
that the judgment of the habeas court should be
affirmed. Because the habeas court thoroughly
addressed the arguments raised in this appeal, we adopt
its well reasoned decision as a statement of the facts
and the applicable law on the issues. See Santos v.
Commissioner of Correction, Superior Court, judicial
district of Tolland, Docket No. CV-XX-XXXXXXX-S, (April
5, 2017) (reprinted at 186 Conn. App.    ,    A.3d     ).
Any further discussion by this court would serve no
useful purpose. See, e.g., Woodruff v. Hemingway, 297
Conn. 317, 321, 2 A.3d 857 (2010); Brander v. Stoddard,
173 Conn. App. 730, 732, 164 A.3d 889, cert. denied, 327
Conn. 928, 171 A.3d 456 (2017).
  The judgment is affirmed.